                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OP VIRGINIA
                                        Ale^tandHa Division

WENGUIGUO,

       PlftintifF,

V.                                                   Civil Action No. 1:l8-cv.01064-TSE'lDD

BAOSHENG GUO,                                )
                                             )
       Defendants.                           )




       COMES NOW Defendant and Counter-plaintiif Baoshen^^ Cue, by counsel, and for his

exhibit list, includes the following:

        1.      Form 1059-MISC(2016 from Broadcasting Board ofGovernors regarding Payer's                    ^^
                                                                                                         BGruO
federal identification number 52«2260085,and Recipient Baosheng Quo

       2.      Email dated February 7, 2017 from Lihua Liu to Defendant/Counter-plaintifF

regarding VOA Contracting and Payment for Appearance
                                                                                                -U.-7
       3.      Payment Notification from Bfoadcasiing Board ofGovernors                         ^-r   ^.Gnt^
       4.      Invoice from Radio Free Asia dated June 22, 2017 indicating $250.00 invoice
                                                                                                    ^ B.OnA^>
amount


       5.       Editorial Consultant Agreement dated Septeinber 20, 2017 between Radio Free
                                                                                                V   i) B.Goto
Asia(RFA)and Defendant/Counter-plaintiff tor RFA's Mandarin Service #1050                            >
       6.      Certification of Ordination dated February 8, 2014 reflecting Rev. David Wong»            ^
Rev. Boli ^hang,and Rev. Abraham Chen as Officiating Pastors                            "S• Quo            )I
       7.       Harvest Seminary Degree of Master of Divinity dated May 15, 2011 given in the 4t:j| ,^
City ofMilpitas in the State ofCalifornia                                                 ^                     1*^
